Citation Nr: 1041267	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971 and 
from December 1972 to July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California, denying the claim currently on appeal.  


FINDING OF FACT

A liver disorder was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service, a service connected disability 
or medications used to treat a service-connected disability.  


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated during active 
service and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, 
January 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, VA 
obtained the Veteran's service medical records.  Also, the 
Veteran received a VA medical examination in February 2005, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.

Significantly, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 
(1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a disorder of the liver.  Specifically, the Veteran contends 
that he suffers from a liver disorder secondary to medications he 
has used to treat service-connected disabilities.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from a liver 
disorder as a result of service, a service connected disability 
or medications used to treat a service-connected disability.  As 
such, service connection is not warranted.  

The record demonstrates that the Veteran was found to suffer from 
elevated liver enzymes in April 2001.  An echogram of the abdomen 
was performed, revealing no evidence of hepatic or splenic 
enlargement or masses, intra or extra hepatic biliary dilations, 
cholelithiasis, ascites, pancreatic enlargement, or portal or 
periaortic lymphadenopathy.  Subsequent VA outpatient treatment 
records continue to demonstrate elevated liver enzyme levels.  
According to a September 2003 record, the Veteran feared taking 
his PTSD medications due to elevated liver enzymes.  An October 
2003 record notes that the Veteran had elevated aspartate 
aminotransferase (AST) and alanine aminotransferase (ALT) levels 
that were possibly related to drug side effects.  The record 
further demonstrates that the Veteran was also being treated with 
Zoloft for his high cholesterol.  A November 2003 record notes 
that the Veteran quit taking this medication due to an upset 
stomach.  A November 2003 abdominal echogram also noted that the 
Veteran suffered from a fatty liver.  

The Veteran was afforded a VA examination in February 2005.  The 
examiner reviewed the Veteran's medical records and concluded 
that elevated liver function tests were present as far back as 
1998.  The examiner noted that the Veteran was started on the 
medication Simvastatin in April 1999, but that liver function 
tests were already elevated to some degree in October 1998.  It 
was noted that the Veteran was also on Glyburide which was 
implicated as a possible cause of the elevated liver tests.  
Glyburide is a medication used to treat the Veteran's service-
connected diabetes mellitus.  Subsequently, in November 2003, an 
ultrasound was performed revealing a fatty liver.  The examiner 
also indicated that the Veteran was taking Zocor to treat his 
high cholesterol, but the Veteran is not service-connected for 
this disorder.  

The examiner concluded that either the Veteran's medications or 
his fatty liver could have contributed to the elevated liver 
tests over the years.  The examiner indicated that there was a 
trend of high and normal liver tests through the years.  However, 
with fatty liver, you would expect a consistent low-grade 
elevation of the liver transaminases.  Therefore, the examiner 
opined that in all probability, at least a major portion of the 
elevation in liver tests was derived from medication used to 
treat the Veteran's hyperlipidemia.  Nonetheless, the examiner 
concluded that there was no apparent disorder of the liver 
related to adverse affects of medication.  The Veteran continued 
to have a normal Albumin, a normal clotting profile, and no other 
indicators of impaired hepatic synthetic function.  

Subsequent VA outpatient treatment records continue to note 
intermittent elevated liver enzyme levels.  Most recently, the 
Veteran was noted to have elevated liver enzymes in April 2009.  
However, these records do not suggest any possible relationship 
between an actual disorder of the liver and the Veteran's 
service, or, medications used to treat a service-connected 
disability.  Finally, VA received a compact disc from the Veteran 
in April 2009 containing additional VA outpatient treatment 
records the Board notes had been provided to the Veteran by the 
VA.  Those records included a March 2006 record that notes that 
the Veteran had a liver biopsy in February 2006 that revealed 
cirrhosis that was most consistent with alcoholic related liver 
disease.  A May 2006 record also indicates that the Veteran was 
suffering from elevated LFT secondary to a fatty liver, alcoholic 
liver disease and cirrhosis.  

However, compensation shall not be paid if a claimed disability 
was the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 
3.301(c).  With respect to alcohol and drug abuse, § 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective 
for claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol or 
drug abuse.  Therefore, this evidence does not support the 
Veteran's claim and actually undermines the claim.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a liver 
disorder.  While the evidence of record confirms the Veteran's 
beliefs that his medications have likely resulted in intermittent 
elevated liver enzyme levels, this itself is not a disability.  
According to the February 2005 VA examiner, there was no apparent 
disorder of the liver related to any adverse affects of the 
Veteran's medications.  Also, while the examiner did relate 
medication use to the Veteran's elevated enzyme levels, the 
examiner specifically concluded that the cause was medications 
used to treat his hyperlipidemia.  However, the Veteran is not 
service-connected for hyperlipidemia.  Subsequent treatment 
records also fail to diagnose the Veteran with an actual liver 
disorder that is related to service or medications used to treat 
a service-connected disability.  While there has been a diagnosis 
of fatty liver, the February 2005 VA examiner did not find this 
to be secondary to medication use.  Also, the Veteran's cirrhosis 
of the liver has been related to alcohol abuse.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for a liver 
disorder.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement to 
service connection for a liver disorder must be denied.


ORDER

Service connection for a liver disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


